Per Curiam:
Defendant’s telegraphic offer to sell required its acceptance to be accompanied by certified check for $1,000. Defendant’s offer was withdrawn before plaintiffs had made their acceptance complete by mailing to defendant the required check. This, we think, defendant had the right to do and that there was no completed contract of sale. Defendant’s motion for a nonsuit should have been granted. The judgment and order should be reversed and judgment directed in favor of defendant dismissing plaintiffs’ complaint, with costs to defendant in this court and in the court below. All concurred. Judgment and order reversed, with costs, and complaint dismissed, with costs.